           Case 3:18-cv-04529-LB Document 33 Filed 03/19/19 Page 1 of 3



 1 ALFRED G. RAVA (SBN 188318)
   alrava@cox.net
 2 RAVA LAW FIRM
   3667 Voltaire Street
 3 San Diego, CA 92106
   Telephone: 619-238-1993
 4 Fax: 619-374-7288

 5 Attorney for Plaintiffs Bert Riddick and Allan Candelore

 6
                                 UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                     SAN FRANCISCO DIVISION
 9

10
   BERT RIDDICK and ALLAN CANDELORE,                Case No. 3:18-cv-04529-LB
11 on behalf of themselves and all others
   similarly situated,                              VOLUNTARY DISMISSAL PURSUANT
12                                                  TO FEDERAL RULE OF CIVIL
                   Plaintiffs,                      PROCEDURE 41
13
           vs.
14
   FACEBOOK, INC., and DOES 1-5000,
15
                   Defendants.
16

17

18

19

20

21

22

23

24

25

26
27

28

     41559137.1                                                                    3:18-cv-04529-LB
                  VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
           Case 3:18-cv-04529-LB Document 33 Filed 03/19/19 Page 2 of 3



 1            Plaintiffs Bert Riddick and Allan Candelore, by and through their counsel, hereby agree and

 2 stipulate that this action shall be dismissed with prejudice pursuant to Federal Rule of Civil

 3 Procedure Rule 41(a)(1)(A)(i).

 4

 5 DATED: March 19, 2019                          RAVA LAW FIRM
 6

 7
                                                  By:          /s/ Alfred G. Rava
 8                                                     ALFRED G. RAVA
                                                  Attorneys for PLAINTIFFS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     41559137.1                                                                           3:18-cv-04529-LB
              STIPULATION RE VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
           Case 3:18-cv-04529-LB Document 33 Filed 03/19/19 Page 3 of 3



 1
                           ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
 2
     I, Alfred G. Rava, am the ECF User whose ID and password are being used to file this document. I
 3
     hereby attest that concurrence in the filing of this document has been obtained from the signatories.
 4

 5

 6
                                                             /s/ Alfred G. Rava
 7                                                    Alfred G. Rava

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     41559137.1                                                                            3:18-cv-04529-LB
              STIPULATION RE VOLUNTARY DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
